Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 11/09/20 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments and remarks filed 10/02/20 have been entered.

2.   Claims 1, 3-9, and 19-21 are under examination.

3.   In view of Applicant’s amendment the previous rejection under 35 U.S.C. 112(a) has been withdrawn.

4.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.   Claims 1, 3-9, and 19-21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
	A) In Claim 1:
“2-amino-5-(thioaryl)thiazole, 5-aminomethylbenzimidazole, 2-amino-5-[(thiomethyl)aryl]thiazole, and biaryl thiophene…”,

are not individual chemicals, they are entire families of organic chemicals.  Thus, it is unclear which member of the family is being claimed for use in the claimed method.  Accordingly, the metes and bounds of the claim cannot be determined.

6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.   Claims 1, 3-9, and 19-21 stand rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 9,540,382 (of record) in view of Lo, H.Y. (2013).

The ‘382 patent teaches a method of treating multiple sclerosis, autoimmune (type 1) diabetes, and biliary cirrhosis, said method comprising the administration of the Itk inhibitor ibrutinib to a human subject.  Oral and intravenous administration are taught.  Combination therapy with abatacept or infliximab is also taught (see particularly, column 1, lines 40, 49, column 14, lines1-12, column 41, lines 5-8, column 42, lines 29-32, and column 63, lines 1-2).  Claims 8 and 9 are included in the rejection because a compound, or the effects of its administration, cannot be separated from its inherent properties. 

The reference differs from the claimed invention only in that it does not teach the use of an Itk inhibitor other than ibrutinib.

Lo teaches Itk inhibitor other than ibrutinib including Boehringer Ingelheim aminobenzimidazole based inhibitors, e.g., BMS509744.  The reference further teaches Bristol-Meyers Squibb thiazole based Itk inhibitors (see particularly, pages 460-463)

The substitution of other Itk inhibitors, e.g., BMS509744 for ibrutinib in the method of the ‘382 patent would have been obvious given that the substitution of known equivalents, in this case Itk inhibitors, for the same purpose, has long been held obvious, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 (CCPA 1980) and MPEP 2144.06.

Applicant’s arguments filed 10/02/20 have been fully considered but are not found persuasive.  Applicant argues:
“In making the 35 U.S.C. § 103, the Office essentially argues that it would have been obvious to substitute other ITK inhibitors with ibrutinib. M.P.E.P § 2143 states that in order to make rejection based on an “obvious to try” rationale there must be a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.”

The rejection is not for “obvious to try”, it is for substituting known equivalents, i.e., Itk inhibitors.

Applicant reviews the references and argues against them individually.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant seems to argue that Lo et al. suggest combination therapy might prove more effective.

Combination therapy is not excluded from the method of the instant claims.  Indeed, it’s claimed in Claim 3.

Applicant argues a lack of expectation of success.

The ‘382 patent teaches a reasonable expectation of success.  Additionally, the substitution of known equivalents for the same purpose comprises a reasonable expectation of success.  Also note that this line of reasoning seems at odds with Claim 1 drawn to the use of four whole families of organic chemicals that have not been shown to work in the claimed method.  Regardless, Lin et al. and Reither et al. (citing their own previous work, Cook et al. (2009)), both cited in the specification, teach the use of families of Itk inhibitors for the treatment of immune system and inflammatory diseases.  



Applicant argues the use of improper hindsight.

Regarding the use of hindsight, in response to Applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Regardless, the substitution of known equivalents for the same purpose is clearly not the use of improper hindsight.

8.   Claims 1, 3-9, and 19-21 are rejected on the basis that Claim 1 recites an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a single structural similarity and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

Regarding the Markush grouping of Claim 1, the chemicals recited therein are related by function only.  They are not structurally related.  Additionally, it is improper to recite a Markush grouping that includes both individual species, e.g., 10n, and genus groupings, e.g., biaryl thiopenes.  Accordingly, the claim does not properly comprise a Markush grouping of alternatives.

9.   No claim is allowed.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

G.R. Ewoldt, Ph.D., 3/11/21
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644